Citation Nr: 0335712	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
asthma with asymptomatic minimal pulmonary hypertension, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Issues on appeal

An issue previously on appeal, entitlement to service 
connection for sinusitis/rhinitis, was withdrawn by the 
veteran in writing in January 2003, following the RO's grant 
of service connection.  The veteran's withdrawal of the issue 
was unnecessary in light of the grant of the benefit sought.  

It is additionally noted that the veteran filed a claim of 
entitlement to secondary service connection for pulmonary 
hypertension in March 2001.  Such claim was granted in a July 
2002 RO rating decision; pulmonary hypertension, which was 
characterized as "minimal" and "asymptomatic" in medical 
reports, was included as part of the service-connected 
asthma.  The claim of entitlement to service connection for 
pulmonary hypertension on a secondary basis has been granted 
and the issue is therefore moot.  However, the matter of a 
separate disability rating for pulmonary hypertension will be 
addressed in the Board's decision below. 

It appears from a statement of the veteran's representative 
in February 2003 that additional claims have been raised, 
specifically entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) and entitlement to service connection for 
a chronic heart disability.  
Such claims have not been adjudicated by the RO and they are 
therefore not within the Board's jurisdiction.  In light of 
the Board's grant of a 100 percent rating for asthma, 
described below in this decision, the veteran and her 
representative should contact the RO and inform that agency 
whether she now wishes to purse any additional claims.




FINDING OF FACT

The veteran's service-connected asthma disability requires 
daily use of high dose systemic corticosteroids.


CONCLUSION OF LAW

The criteria for a schedular rating of 100 percent for the 
veteran's service-connected asthma have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The current standard of review for all claims is as follows.  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in March 2002 advising her of the provisions relating to the 
VCAA, to include advising her that she could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers.  She was informed as 
well that she could provide VA authorization to obtain any 
private medical records by completing the appropriate forms 
(VA Form 21-4142), copies of which were enclosed with the 
letter.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has now expired.

In Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) [the PVA case], the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that 38 C.F.R. 
§§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent 
they provide a claimant "not less than 30 days" to respond 
to a VCAA notification letter because the regulations are 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the March 2002 
letter sent to the veteran improperly advised the veteran, 
informing her that she had only 30 days to respond.  However, 
the letter also expressly notified her that she had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
veteran has indicated on multiple occasions that she wants a 
decision on her case based on the evidence of record.  See 
e.g. Statement in Support of Claim dated in September 2001, 
Report of Contact dated in July 2002, and her statement 
waiving the 60-day waiting period on her case dated in 
February 2003.  The Board is therefore satisfied that she was 
notified properly of her statutory rights.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [the VCAA does not apply 
where there is extensive factual development in a case which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].

The Board notes further that the factual scenario in the PVA 
case, which involved the RO sending a VCAA notification 
letter, as in this case, is simply inapplicable to the 
specific circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has had more than a 
year to submit evidence in support of her claim, which was 
filed in March 2001.  It now appears that VA has all the 
information needed to decide the case.   It therefore appears 
pointless to wait still longer to adjudicate this appeal when 
it is clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in the PVA case that a 
claimant would be unaware of the time he had left to submit 
evidence is inapplicable in the specific circumstances of 
this case.  The veteran in this case has been made aware on 
numerous occasions, in response to the various 
statement/supplemental statements of the case and the 90 day 
notice of transfer of the claims file to the Board that she 
had more time to submit evidence.  Since this claimant has, 
as a matter of fact, been provided at least one year to 
submit evidence after the VCAA notification, and it is clear 
that she has nothing further to submit, the adjudication of 
her claim by the Board at this time will proceed.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate her claim at issue on 
appeal.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating her claim.  The record shows that the veteran 
has been afforded a VA compensation examination in connection 
with this appeal, which will be described below.  It further 
appears all known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims folder.  The veteran does not contend 
that additional evidence that is pertinent exists and needs 
to be obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of her claim.  
She was informed of her right to a hearing and was presented 
several options for presenting personal testimony.  
See 38 C.F.R. § 3.103 (2003).

It is further noted by the Board that the veteran's 
representative submitted additional medical evidence in 
August 2003.  Such evidence had not been previously 
considered by the RO and was unaccompanied by waiver of RO 
consideration.  This evidence was received by the RO and 
forwarded to the Board for appropriate consideration.  

In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) the Federal Circuit noted that 38 C.F.R. § 19(a)(2) 
(2002) was inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denied appellants a "review on appeal" 
when the Board considered additional evidence without 
remanding the case to the RO for initial consideration.  
However, in light of the Board's disposition of this claim, 
which will result in a complete grant of the benefits sought, 
the Board will proceed with a decision on this claim without 
further administrative delay.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria - bronchial asthma

The veteran's service-connected asthma disability is 
currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602, 
which rates bronchial asthma based on results of pulmonary 
function tests, the required treatment, and the frequency and 
severity of asthmatic attacks.

As noted above, the veteran's asthma disability is presently 
rated 60 percent disabling.  A 60 percent evaluation under 
Code 6602 is assigned where forced expiratory volume in one 
second (FEV-1) is in the range from 40- to 55-percent of 
predicted value, or; the ratio of FEV-1 to forced vital 
capacity (FVC) is in the range from 40- through 55-percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

The next higher and maximum schedular rating, 100 percent, 
may be assigned where the FEV-1 is less that 40 percent of 
predicted value, or; the ratio of FEV-1 to FVC is less than 
40 percent, or; if there are more than one asthma attack per 
week with episodes of respiratory failure, or; if the 
condition requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
a case such as this, however, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Historically, the record shows that in a rating decision 
dated in June 1996, service connection for compensation 
purposes was established for asthma and assigned a 
30 percent rating under Diagnostic Code 6602.  The veteran's 
present claim was filed in March 2001, at which time it was 
alleged that her condition included secondary pulmonary 
hypertension.  

The veteran was thereafter evaluated on VA respiratory 
examination in April 2002, which diagnosed her with bronchial 
asthma, stable; and minimal pulmonary hypertension, 
asymptomatic, which the examiner felt based on a review of 
the evidence in the claims file was caused by chronic 
pulmonary disease and asthma.  It also was noted on this exam 
that the veteran was using an inhaler, alburterol (two puffs 
as needed), as well as a nasal spray, flunisolide (two sprays 
twice per day).  [With respect to these inhalers/sprays, the 
Board observes that the veteran subsequently submitted a 
medical information sheet which indicated that the nasal 
spray flunisolide is a synthetic (man-made) corticosteroid 
and that the usual dosage for adults is two sprays in each 
nostril twice per day, which could be increased to three 
times per day; a second medical info sheet submitted by the 
veteran indicated that the maximum dosage for flunisolide was 
four puffs twice per day].

In addition, a pulmonary function test (PFT) was completed at 
the time of the April 2002 examination; this PFT was 
interpreted by the examiner as showing a normal spirometry 
study with FVC of 71 percent and FEV-1 of 79 percent (ratio 
of FEV-1 to FVC of 87).  The chest X-rays also showed a 
normal study.

In addition to the above, VA and private treatment reports 
dated in November 2000 to March 2001 time frame showed 
ongoing medical management of her asthma condition, and these 
records also showed continued treatment with the alburterol 
inhaler and flunisolide nasal spray in the dosage indicated 
on the April 2002 VA exam.  

Also of record is a VA physician's summary report dated in 
January 2001, prepared following an evaluation conducted in 
December 2000, which indicated that the veteran's asthma was 
moderate in severity and was being treated adequately.  
A follow-up report dated in March 2001 indicated that her 
asthma symptoms had improved even without use of medications.

Based on the above evidence, the RO denied entitlement to an 
increased rating (above 30 percent) by rating decision in 
July 2002.  The veteran subsequently perfected an appeal to 
the Board.  

During the pendency of this appeal, additional VA treatment 
records were added to the file.  These records, dated through 
January 2003, denoted in several reports that other treatment 
regimens for asthma would be maximized.  Specifically, a 
report dated in September 2002 indicated that following 
consultation with an allergist and implementation of a plan 
to limit her exposure to known allergens, she continued to 
have problems with asthma and accordingly, she was instructed 
to increase her use of the inhaled corticosteroid, AeroBid 
[trade name for flunisolide] to two puffs twice per day.  
Subsequently, these reports indicated that she started using 
an oral pill form of flunisolide in November 2002 in addition 
to the nasal spray form of this medication, and that she 
suffered asthmatic attacks in December 2002 and January 2003.  
These reports also detailed responses to her email inquires 
to her primary care VA physician, who instructed her in 
December 2002 to increase her use of the inhaled flunisolide 
to 4 puffs per day.  

Based on these reports, a RO Decision Review Officer 
increased her disability rating to 60 percent by rating 
decision in January 2003 on the basis of monthly visits to 
physician for required care of exacerbations of asthma.

Thereafter, the record shows that the veteran's primary care 
VA physician advised her in an email dated January 29, 2003 
that 4 puffs of the nasal spray flunisolide twice per day 
represented the maximum dose of this medication.  This same 
physician also prepared a statement on January 17, 2003 
indicating that the veteran would benefit from not being 
exposed to low humidity environments and that she would 
benefit from use of a nebulizer [device used to reduce liquid 
medication to extremely fine mist, useful for delivering 
medication to deeper parts of respiratory system] at home and 
at work to prevent further exacerbations of her asthma.

Additional records associated with the file showed that the 
veteran was taking the maximum dose of the inhaled spray-form 
of flunisolide [4 puffs two times a day] by medication list 
reports dated January 17, 2003, March 13, 2003 and June 14, 
2003; a previously-dated report of January 4, 2003 indicated 
that her dosage on that date was only 2 puffs two times a 
day.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board finds that 38 C.F.R. § 4.97, 
Diagnostic Code 6602 [bronchial asthma] is the most 
appropriate rating criteria under which to evaluate the 
veteran's asthma, based on the relevant history, diagnosis 
and current symptomatology.  The Board has not identified any 
more appropriate diagnostic code, and the veteran has 
suggested none.  

Increased rating consideration

The Board has carefully reviewed the evidence of record.  For 
reasons explained immediately below, and resolving doubt in 
the veteran's favor, the Board finds that the evidence 
supports a 100 percent disability rating.

The Board emphasizes that the schedular criteria under 
Diagnostic Code 6602 are set forth in the alternative, as 
demonstrated by the use of "or" in the language followed by 
a semicolon, such that satisfaction of one criterion for the 
higher rating is sufficient.  Cf. Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

In the present case, the Board finds that, with resolution of 
the benefit of the doubt in the veteran's favor, the evidence 
supports a grant of a total schedular rating 
[100 percent] for the veteran's service-connected asthma.  
The recent medical evidence discussed above confirms that the 
veteran is now taking the maximum dosage of the 
corticosteroid flunisolide on a daily basis.  Although the 
evidence of record does not establish that she meets each and 
every requirement for 100 percent disability rating under 
Diagnostic Code 6602, she does meet one of them, daily use of 
systemic (oral or parenteral) high dose corticosteroids.  
Because the schedular criteria are set forth in the 
disjunctive rather than conjunctive, meeting one requirement 
is sufficient basis to award the higher rating.  See Johnson, 
supra.  

The Board observes that the RO indicated in its supplemental 
statement of the case dated in February 2003 that there was 
no evidence showing that the veteran was using a high-dose 
corticosteroid.  This assertion appears to have been refuted 
by a January 2003 email from the veteran's primary care VA 
physician as well as the medical information sheet submitted 
by the veteran showing that the maximum dosage for the nasal 
spray form of flunisolide was 4 puffs twice per day, which is 
the veteran's current dosage.  

The Board observes further that the evidence shows an 
increase in the veteran's asthma symptoms, as demonstrated by 
December 2002 and January 2003 exacerbations of her condition 
which required medical treatment and evidently led to the 
increase her medications and specifically to the use of both 
an oral and nasal spray form of the corticosteroid 
flunisolide.  The recent evidence also shows that she 
suffered recent asthma attacks despite her avoidance of known 
allergens following a consultation with an allergist, and 
that she has been advised to use a nebulizer at home and at 
work to help her condition.

Hence, although her PFT test scores and frequency of 
asthmatic attacks does not equate to the criteria for the 100 
percent rating, the veteran does meet the criteria for such a 
rating based on the current medication regimen, namely high-
dose daily use of corticosteroids.  As stated above, this is 
an independent basis to grant the 100 percent total schedular 
rating.  The Board therefore finds that the veteran meets the 
schedular criteria for the 100 percent rating under 
Diagnostic Code 6602.  Accordingly, an increased (100 
percent) schedular rating is warranted.

Esteban considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. 4.25 (2003); see also Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

As noted in the Introduction, the veteran's service-connected 
asthma includes asymptomatic minimal pulmonary hypertension.  
The Board has therefore given thought as to whether the 
hypertension should be rated separately.

A careful review of the medical evidence of record supports 
the RO's conclusion that the veteran's pulmonary hypertension 
is minimal and asymptomatic.  As an example, the report of a 
December 2000 pulmonary consult included the examiner's note 
that testing had revealed "minimal pulmonary hypertension".  
No symptoms were recorded.  This is consistent with the other 
medical evidence of record.

It is clear from the medical evidence that to the extent that 
pulmonary hypertension 
exists as part of the veteran's service-connected asthma, it 
is asymptomatic.  Even if a separate rating were to be 
assigned, it would be noncompensable.  Particularly in light 
of the 100 percent disability rating now assigned by the 
Board, assigning a separate rating for the asymptomatic 
pulmonary hypertension would be an unproductive exercise, and 
the Board declines to do so.   

Conclusion

In short,  for the reasons and bases expressed above the 
Board believes that a 100 percent disability rating may be 
assigned for the veteran's service-connected asthma with 
asymptomatic minimal pulmonary hypertension. 




ORDER

A 100 percent disability rating is granted for the veteran's 
service-connected asthma with asymptomatic minimal pulmonary 
hypertension, subject to the law and regulations governing 
the award of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



